Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered. By this amendment, claims 1-3, 7, 9, 11, 13, and 17 are amended and claims 1-22 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “non-random” in line 5. It is unclear what is considered “non-random” in the context of the claims as the claims and the specification fail to describe non-random.
Claim 1 recites the limitation "wherein the temporal pattern of stimulation is developed using a model-based optimization technique" in lines 6-7. This recitation is indefinite because it further limits an element, the temporal pattern, that is not positively recited. It is therefore unclear what is required by this recitation. Furthermore, it is unclear from the claims and the 
Claim 3 recites the limitation "wherein the temporal pattern of stimulation developed using the model-based optimization technique comprises application of at least one of a genetic algorithm or swarm intelligence algorithm, to reduce at least one model-based measurement that serves as a proxy for a symptom of the patient" in lines 1-4.  This recitation is indefinite because it further limits an element, the model-based optimization technique, that is not positively recited. It is therefore unclear what is required by this recitation. Furthermore, it is unclear to what the “at least one of a genetic algorithm or swarm intelligence algorithm” is applied. Further, it is unclear how this recitation further limits the claimed device as it appears to be directed at how to develop the temporal pattern of stimulation and not directed to any aspect of the claimed device.
Claim 4 recites the limitation "wherein tremor is the at least one symptom of a neurological disease or disorder" in lines 1-2. This recitation is indefinite because it further limits an element, the at least one symptom of a neurological disease or disorder, that is not positively recited. It is therefore unclear what is required by this recitation.
Claim 7 recites the limitation “non-random” in line 6. It is unclear what is considered “non-random” in the context of the claims as the claims and the specification fail to describe non-random.
Claim 7 recites the limitation "wherein the temporal pattern of stimulation is developed using a model-based optimization technique" in lines 7-8. It is unclear from the claims and the 
Claim 9 recites the limitation “the temporal pattern of stimulation” in line 4. . It is unclear if this is referring to the first or the second temporal pattern of stimulation.
Claim 11 recites the limitation “the temporal pattern of stimulation” in lines 1-2 and 3. . It is unclear if this is referring to the first or the second temporal pattern of stimulation.
Claim 12 recites the limitation "the temporal pattern of stimulation" in lines 1-2. It is unclear if this is referring to the first or the second temporal pattern of stimulation.
Claim 13 recites the limitation "the temporal pattern of stimulation" in lines 1-2. It is unclear if this is referring to the first or the second temporal pattern of stimulation.
Claim 14 recites the limitation "the temporal pattern of stimulation" in lines 1-2. It is unclear if this is referring to the first or the second temporal pattern of stimulation.
Claim 15 recites the limitation "the temporal pattern of stimulation" in line 3. It is unclear if this is referring to the first or the second temporal pattern of stimulation.
Claim 17 recites the limitation “non-random” in lines 4-5 and 10. It is unclear what is considered “non-random” in the context of the claims as the claims and the specification fail to describe non-random.
Claim 17 recites the limitation "wherein the first temporal pattern of stimulation is developed using a model-based optimization technique" in lines 5-6. This recitation is indefinite because it further limits an element, the temporal pattern, that is not positively recited. It is therefore unclear what is required by this recitation. Furthermore, it is unclear from the claims and the accompanying specification how the temporal pattern of stimulation is “developed using” a model-based optimization technique or how this recitation is intended to further limit the device. 
Claim 17 recites the limitation "the second temporal pattern of stimulation is developed using a model-based optimization technique of the first temporal pattern of stimulation reducing at least one symptom of neurological disease or disorder" in lines 10-12. It is unclear what is required by such a recitation. Does the device have to develop the second temporal pattern of stimulation? What is meant by the recitation “a model-based optimization technique of the first temporal pattern of stimulation reducing at least one symptom of neurological disease or disorder”? Is the second temporal pattern of stimulation only developed if the first temporal pattern of stimulation reduces at least one symptom of neurological disease or disorder?
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-22, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2006/0015153 to Gliner (previously cited). Regarding claim 1, Gliner discloses a neural stimulation device comprising: an implantable pulse generator 100 (see Figure 2A). It is respectfully submitted that the language “transmitting a temporal pattern of stimulation for application to neurological tissue of a patient, the temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non- random, differing inter-pulse intervals therebetween; and wherein the temporal pattern of stimulation is developed using a model-based optimization technique” fails to further limit the claimed invention over that of the prior art because it is an th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. Furthermore, Gliner discloses the implantable pulse generator transmitting a temporal pattern of stimulation for application to neurological tissue of a patient, the temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween (see paragraphs [0074]-[0077], [0080], and [0168]-[0172]); and wherein the temporal pattern of stimulation is developed using a model-based optimization technique (see paragraphs [0078] and [0097]).
Regarding claim 2, it is respectfully submitted that the recitation “wherein the implantable pulse generator transmits the temporal pattern of stimulation to reduce at least one symptom of a neurological disease or disorder” fails to further define the claimed invention over that of the prior art, as such a recitation merely recites the intended result of the temporal pattern of stimulation rather than any further limiting structure for the device. Furthermore, Gliner discloses that the temporal pattern of stimulation is applied to reduce at least one symptom of a neurological disease or disorder (see paragraph [0097]).
Regarding claim 3, it is respectfully submitted that the recitation “wherein the temporal pattern of stimulation developed using the model-based optimization technique comprises applications of at least one of a genetic algorithm or swarm intelligence algorithm, to reduce at least one model-based measurement that serves as a proxy for a symptom of the patient” fails to further define the claimed invention over that of the prior art, as such a recitation modifies a 
Regarding claim 4, Gliner discloses that tremor is the at least one symptom of a neurological disease or disorder (see paragraphs [0041] and [0105]).
Regarding claim 5, Gliner discloses that wherein the implantable pulse generator comprises an on-board, programmable microprocessor (108).
Regarding claim 6, wherein the microprocessor carries embedded code to transmit the temporal pattern of stimulation through the implantable pulse generator (see element 109 and paragraph [0066]).
Regarding claim 7, Gliner discloses a method for stimulation of a targeted neurological tissue region comprising the step of: applying electrical current to a targeted neurological tissue region of an animal using an implantable pulse generator (see Abstract) according to a temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween (see paragraphs [0074]-[0077] and [0080]); wherein the temporal pattern of stimulation is developed using a model-based optimization technique (see paragraphs [0078] and [0097]), wherein the temporal pattern is intended to reduce at least one symptom of a neurological disease or disorder of the animal, tremor (see paragraphs [0041], [0097], and [0105]).
Regarding claim 8, Gliner discloses utilizing the model-based optimization technique to determine a second temporal pattern of stimulation, the second temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween (see paragraphs [0074]-[0077], [0080], and [0168]-[0172]); and applying electrical current to the targeted neurological tissue region of the animal using the pulse generator according to the second temporal pattern of stimulation to reduce at least one symptom of a neurological disease or disorder of the animal (see paragraphs [0097] and [0170]).
Regarding claim 9, Gliner discloses repeating the applying electrical current to the targeted neurological tissue region of the animal using the pulse generator according to the second temporal pattern of stimulation in succession, wherein the second temporal pattern of stimulation is different from the first temporal pattern of stimulation (see paragraph [0080]).
Regarding claim 11, Gliner discloses obtaining results of the temporal pattern of stimulation or second temporal pattern of stimulation and utilizing a computer model to analyze results of the temporal pattern of stimulation or second temporal pattern of stimulation (see paragraph [0093]).
Regarding claim 12, Gliner discloses that analyzing results of the temporal pattern of stimulation comprises quantitatively assessing the temporal pattern of stimulation having an average frequency and at least one model-based measurement that serves as a proxy for a symptom of the animal (see paragraph [0171]).
Regarding claim 13, Gliner discloses that analyzing results of the temporal pattern of stimulation includes applying a cost function for the temporal pattern of stimulation based upon the at least one model-based measurement that serves as a proxy for a symptom of the animal and frequency, the cost function weighting the at least one model-based measurement and frequency to minimize the at least one model-based measurement and frequency (see paragraph [0171]).
Regarding claim 14, Gliner discloses that analyzing results of the temporal pattern of stimulation includes calculating the cost function to evaluate the cost of the temporal pattern of stimulation (see paragraph [0171]).
Regarding claim 15, Gliner discloses that the second temporal pattern of stimulation reduces the at least one symptom of the neurological disease or disorder of the animal more than the temporal pattern of stimulation (see paragraphs [0093] and [0171]).
Regarding claim 16, Gliner discloses that the at least one symptom of the neurological disease or disorder is tremor (see paragraph [0041] and [0105]).
Regarding claim 17, Gliner discloses a device comprising an implantable pulse generator 100 (see Fig. 2A) and at least one output 104 from the implantable pulse generator, the output operatively coupled with at least one electrode 150 (see Figures 1B and 2A). It is respectfully submitted that the recitations “applying a first temporal pattern of stimulation to neurological tissue of a patient, the first temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween, wherein the first temporal pattern of stimulation is developed using a model-based optimization technique” and “applies a second a second temporal pattern of stimulation for application to neurological tissue of the patient, the second temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween, the second temporal pattern of stimulation is developed using a model-based optimization technique of the first temporal pattern of stimulation reducing at least one symptom of neurological disease or disorder” fail to further limit the claimed invention over that of the prior art because it is an intended use and/or functional recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Furthermore, in order to be given patentable weight, a function recitation must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. Furthermore, Gliner discloses applying a first temporal pattern of stimulation to neurological tissue of a patient, the first temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween, wherein the first temporal pattern of stimulation is developed using a model-based optimization technique (see paragraphs [0074]-[0078], [0080], and [0139]-[0143]); wherein the pulse generator is programmable to apply a 
Regarding claim 18, it is respectfully submitted that the recitation “wherein the second temporal pattern of stimulation generally prevents generation of bursting activity within a brain of the patient” fails to further limit the claimed invention over the prior art because it simply recites the intended result of the second temporal pattern of stimulation rather than further defining the device in any way. Furthermore, Gliner discloses such in paragraphs [0041] and [0105].
Regarding claim 19, it is respectfully submitted that the recitation “wherein the second temporal pattern of stimulation correlate with suppression of pathological oscillatory activity in the basal ganglia” fails to further limit the claimed invention over the prior art because it simply recites the intended result of the second temporal pattern of stimulation rather than further defining the device in any way. Furthermore, Gliner discloses such in paragraphs [0041] and [0105].
Regarding claim 20, Gliner discloses an electrode implantable into a brain of the patient (see paragraph [0050]).
Regarding claim 21, Gliner discloses that the implantable pulse generator includes an on-board, programmable microprocessor (see paragraph [0050]).
Regarding claim 22, Gliner discloses that the microprocessor carries embedded code generating the second temporal pattern of stimulation (see paragraph [0066]).
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered and are considered moot in-part and non-persuasive in-part. Those arguments which are considered moot will not be answered herein, as the objections/rejections to which they apply are no longer pending. 
Regarding the rejection of claims 1, 7, and 17 under 35 USC 112(b), the Applicant argues that the term “non-random” would be understood by one of ordinary skill in the art when the claim is read in light of the specification, specifically the disclosures at paragraphs 19, 71, and 72. The Examiner respectfully disagrees. Paragraph 19 does not mention “non-random” or the pulse pattern at all. Further, paragraphs 71 and 72 describe what “non-regular” means (i.e., not constant), but fail to describe what “non-random” means in the context of the claim. It is unclear what is necessary to satisfy the claim requirements if “non-random” is not described by the specification or claims. If Applicant intends for the pulse patterns described in paragraphs 71 and 72 of the specification to be used in the claimed invention, it is respectfully submitted that Applicant should claim such pulse patterns. Regarding the previous rejection of claims 1, 7, and 17 under 35 USC 112(b) for the recitation of “wherein the temporal pattern is based on a model-based optimization technique”, the Applicant argues that the amendment to the claims to recite “wherein the temporal pattern of stimulation is developed using a model-based optimization technique” overcomes the previous rejection. However, as discussed above, the new language of the claim necessitates a new rejection under 35 USC 112(b).
Regarding the previous rejections of claims 2-4, 9, 11-15 under 35 USC 112(b), the Applicant argues that the amendments to the claims overcome such rejections. It is respectfully 
Regarding the rejection of the claims under 35 USC 102 as being anticipated by Gliner, the Applicant argues that Gliner fails to disclose “a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween.” As discussed in the rejections above, the device claims do not require this limitation as they are written as intended use or functional recitations. The Applicant argues that Applicant has much freedom in deciding how they chose to recite features and “if the office should find any term to be functional, ‘in order to satisfy the functional limitations in an apparatus claim, the prior art apparatus must be capable of performing the claimed function’.” The Applicant reiterates that the aforementioned limitations aren’t disclosed in Gliner because the aspects “random, pseudo-random, quasi-random, random-like, or partially random” cannot be understood as “not random.” As an initial matter, it is respectfully submitted that the implantable pulse generator of Gliner would be “capable” of performing the claimed function because an implantable pulse generator that transmits any pulses would be capable of being programmed to transmit specified pulses. Furthermore, as discussed in the rejections under 35 USC 112(b) and 102 above, it is unknown from Applicant’s claims and specification what is meant by the recitation of “non-random”. Absent any explanation from the Applicant, the broadest reasonable interpretation of “non-random” is not completely random. Therefore, pseudo-random, quasi-random, random-like, and partially random would each satisfy the requirement for “non-random”. The Applicant further argues that there is no disclosure in Gliner of “non-regular” and differing aspects and indicates that Gliner is indifferent. However, again, pseudo-random, quasi-random, random-like, and partially random would also be “non-regular”, defined in the specification as non-constant, and differing. It is unclear how Applicant can both allege that Gliner discloses random pulses and discloses regular and non-differing pulses. The Applicant further argues that Gliner fails to use or disclose a model-based optimization technique because Gliner discloses using a predefined iterative mathematical function to generate a sequence of periodic or quasiperiodic stimulation parameters. It is respectfully submitted that the “mathematical function” of Gliner would be the “model” of the “model-based optimization technique.” For at least the reasons given above, the rejections are considered to stand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792